Citation Nr: 0534567	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  02-05 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU), for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran had verified active duty service from May 1972 
until August 1974.  He died in July 2000.  The appellant is 
the widow of the veteran.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from November 2000 
rating decisions of the Regional Office (RO) in Los Angles, 
California that denied a total rating based on 
unemployability due to service-connected disability for 
purposes of accrued benefits, and service connection for the 
cause of the veteran's death, respectively.  The appellant 
expressed dissatisfaction with these rating determinations in 
a notice of disagreement received in December 2000, and has 
perfected a timely appeal to the Board.

The appellant was afforded a personal hearing in September 
2002 before the undersigned Veterans Law Judge sitting at Los 
Angeles, California; the transcript of which is of record.  
The Board remanded the case for further development in 
November 2003.  


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of her appeal. 

2.  The veteran served in the Republic of Vietnam during the 
period between January 9, 1962, to May 7, 1975.

3.  The veteran died in July 2000.  The death certificate 
shows that the cause of his death was brain cancer. 

3.  At the time of his death, service connection was in 
effect for fracture of the left humerus, postoperative, with 
resection of the radial head and traumatic arthritis, 
evaluated as 40 percent disabling; left ulnar neuropathy, 
evaluated as 20 percent disabling, and carpal tunnel syndrome 
of the right upper extremity, evaluated as 10 percent 
disabling.  The combined disability rating was 60 percent.

4.  Prior to his death, the veteran's service-connected 
disabilities, in and of themselves, did not preclude him from 
substantially gainful employment.

5.  The disorder that resulted in the veteran's death, i.e. 
brain cancer, is unrelated to presumed herbicide during 
active duty.

6.  The appellant's claim for service connection for the 
cause of the veteran's death due to claimed in service 
radiation exposure is not based on atmospheric nuclear 
weapons testing, Hiroshima and Nagasaki occupation, or 
internment as a prisoner of war in Japan during WWII, but is 
based on radiation exposure while serving in the early 1970s.

7.  There is no competent evidence that the veteran was 
exposed to ionizing radiation in service.  

8.  Brain cancer was not demonstrated either during the 
veteran's active military service, the first post-service 
year, or for almost 24 years following his release from 
active duty; this disorder was not shown to have been 
otherwise related to service, and this disorder was not 
caused or chronically worsened by the veteran's service-
connected disabilities.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1102, 1116, 1310, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.311(b), 3.312 (2005).

2.  The criteria for entitlement to TDIU, for accrued 
benefits purposes, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 5121 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.1000, 4.16, 4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

A VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  

In the case at hand, the RO initially denied the claim at 
issue in November 2000.  And in Pelegrini II, the Court 
clarified that where, as here, the VCAA notice was not sent 
until after the initial adjudicatory decision at issue, VA 
does not have to vitiate that initial decision and start the 
whole adjudicatory process anew as if that decision was never 
made.  Rather, VA need only ensure the appellant receives or 
since has received content-complying VCAA notice such that 
she is not prejudiced.  Id. at 120.  And this already has 
occurred in this particular instance.  See, too, Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

The RO has sent the appellant a VCAA letter in December 2004 
giving her an opportunity to identify and/or submit 
additional supporting evidence in response.  The VCAA letter 
explained the type of evidence that needed to be submitted 
for her to prevail on this claim, what evidence she should 
submit, and what evidence the RO would obtain for her.  
Consequently, she already has received the requisite VCAA 
notice, so any defect with respect to the timing of it was 
nonprejudicial and therefore, merely harmless error.  See, 
e.g., Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(An error, whether procedural or substantive, is prejudicial 
"when the error affects a substantial right so as to injure 
an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication]."  

Additionally, VA has satisfied its duty to assist the 
appellant.  There are no outstanding records to obtain.  The 
veteran's service medical records were obtained.  The 
appellant has provided information regarding where the 
veteran was treated, and VA has obtained, or the appellant 
submitted, these pertinent medical records.  

The veteran was provided VA examinations pertaining to his 
claim for TDIU.  After his death, the RO obtained a VA 
medical opinion regarding the cause of the veteran's death 
and entitlement to TDIU.  The RO made repeated attempts to 
determine if evidence existed to demonstrate that he was 
exposed to ionizing radiation inservice.  However, the 
attempts yielded negative results.  

The content of the VCAA notice therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice is not 
required.

II.  Factual Background 

The veteran's service personnel records indicate that he was 
awarded the National Defense Service Medal and Vietnam 
Service Medal.  His military occupational specialties were 
munitions handler and armorer.  

The veteran's service medical records indicate that he fell 
from a truck in April 1974 and sustained a fracture of the 
left distal humerus and underwent a post open reduction 
internal fixation surgery.  A subsequent X-ray noted that the 
fracture was non-healing.  

On discharge examination in January 1974, he answered "yes" 
to the question of whether he had a tumor, growth cyst of 
cancer.  In the physician's summary, it was noted that a 
growth in the veteran's nose was removed with no 
complications or residuals.  His service medical records are 
negative for any cancer and there is no clinical evidence of 
cancer within the first year after military service.

He was granted service connection for the left upper 
extremity condition since separation from service in August 
1974.  In December 1978, he underwent a resection of the 
radial head and insertion of Silastic implant, left elbow.  
The implant caused the veteran pain and in July 1982, it was 
removed.  The veteran was granted service connection for left 
ulnar neuropathy from February 1983.  The veteran was granted 
secondary service connection for carpal tunnel syndrome of 
the right upper extremity from August 1998.  

In November 1998, the veteran underwent surgical resection of 
a glioblastoma multiform of the brain, evidence subsequent 
chemotherapy and radiation therapy.  A December 1998 decision 
of the Social Security Administration (SSA) granted the 
veteran disability insurance benefits - effective October 
29, 1998, due to malignant neoplasm of the brain.  

In March 1999, the veteran requested TDIU.  At that time, the 
veteran's service-connected disabilities consisted of 
fracture of the left humerus, postoperative, with resection 
of the radial head and traumatic arthritis, evaluated as 40 
percent disabling; left ulnar neuropathy, evaluated as 20 
percent disabling, and carpal tunnel syndrome of the right 
upper extremity, evaluated as 10 percent disabling.  The 
combined disability rating was 60 percent.  

The veteran's last employer, Mia Rose, stated that the 
veteran was a warehouse manager who worked 38.40 hours per 
week from May 21, to July 8, 1996, and earned $2565.00 during 
that period.  It was noted that the employer made no 
concessions because of age or disability and the veteran 
"quit" this employment.  

In July 1999, the veteran stated that after his inservice 
injury he could not perform his preservice occupation as a 
certified welder.  He stated that he later became employed as 
an inventory control data processor.  However, his condition 
worsened so he returned to school to finish a degree in 
economics.  After graduation, he was employed as a contract 
analyzer and manager for a plumbing company, and he 
ultimately purchased the business.  Again, he noted that his 
service-connected disability left upper extremity disability 
worsened and his developed a service-connected right upper 
extremity which also prevented his functioning and ultimately 
caused him to sell the business.  He then worked for 30 days 
with another company.  He stated that he was dismissed due to 
lack of work but he also noted that the job significantly 
aggravated his service-connected disabilities.  

A fee basis neurological examination was conducted in March 
2000.  The veteran noted that he was a self-employed plumbing 
contractor in 1995.  He subsequently sold the business and 
worked about one month as a warehouse manager.  He had not 
worked since.  The examiner also noted that the veteran 
showed him a 1997 electromyogram (EMG).  Physical examination 
noted that upper extremities strength was 5/5.  The diagnoses 
were left elbow fracture, status post multiple surgical 
repairs, with residual mild left ulnar neuropathy 
(neuralgia); status post left ulnar nerve transposition, 
times three; mild right median and ulnar neuropathy 
(neuralgia) at the wrist; and status post resection, 
glioblastoma multiforme.  

The examiner noted that the veteran's left ulnar nerve 
condition only manifested sensory deficit, without motor 
component.  Due to his left upper extremity conditions, the 
veteran could not operate hand controls on a continuous basis 
or use tools.  He could occasionally and frequently push and 
pull and simple gripping movements.  He could perform distal 
fine finger movements on any basis besides a continuous 
basis.  

The examiner stated that there were no weaknesses of the 
muscles of the veteran's right hand.  The examiner stated 
that the veteran could perform most right-handed movements on 
any basis besides a continuous basis.  The examiner stated 
that the veteran's upper body lifting should be limited to 50 
pounds.  

A fee basis orthopedic examination was also conducted in 
March 2000.  The veteran complained of left elbow and left 
wrist pain.  He also noted clicking, stiffness, and loss of 
grip strength in the left elbow and wrist.  He also 
complained of distressing and horrible flare-ups on a daily 
basis.  The veteran stated that following military service, 
he did deskwork for one and a half years.  He then worked in 
food production for one and a half years.  He worked as a 
data processor for 6 years.  He worked as a plumbing 
contractor from 1989 to 1995.  In 1996, he worked for one and 
a half months as a warehouse manager, but he discontinued the 
job due to a disagreement with his boss.  He denied any lost 
time secondary to his left elbow condition.  

Physical examination noted that grip strength was 80 pounds 
on the right and 40 pounds on the left.  The left elbow 
lacked 50 degrees of full extension.  The right elbow and 
bilateral wrist range of motion was normal.  The examiner 
stated that pain, weakness, lack of endurance, fatigue or 
incoodination did not affect the veteran's bilateral elbow or 
wrist range of motion.  Motor strength of the bilateral 
elbows was 5/5 in both flexion and extension.  

The diagnoses were status post left radius injury with 
moderate to severe left elbow degenerative joint disease, and 
status post multiple ulnar nerve transpositions of the left 
elbow with fair clinical results.  The examiner noted that he 
veteran had decreased extension of the left elbow, persistent 
compromise of the ulnar nerve, and radiographic findings of 
arthritis of the left elbow.  He also noted that, using the 
left upper extremity, the veteran would be able to lift and 
carry five pounds on a very rare basis with the left arm 
outstretched because of his inability to extend fully his 
elbow.  He indicated that pushing and pulling activities of 
the left upper extremity would be limited to 20 pounds for 
three hours out of an eight hour day.  The veteran could not 
perform any flexion/extension activities with the left elbow 
or wrist.  The veteran could do fingering activities for 
three hours out of an eight hour day.  

In July 2000, the veteran died.  The cause of the veteran's 
death as listed on the death certificate was brain cancer.  
Later that month, the appellant applied for dependency and 
indemnity compensation, as well as accrued benefits for TDIU.  
The appellant contends that the veteran was totally disabled 
and unable to secure or maintain any gainful employment due 
to service-connected disability prior to his death, and that 
there is clinical support in the record for this contention.  
She avers that service connection for the cause of death 
should be granted because the cancer which led to the 
veteran's death was in all likelihood related to his exposure 
to Agent Orange while serving in Vietnam or ionizing 
radiation as the result of his duties in service.  
Specifically, she maintains that the veteran could have been 
exposed to ionizing radiation in service when he loaded 
nuclear weapons or depleted uranium shells aboard aircraft.  
In support of her claim, she presented evidence that the type 
of planes that the veteran worked with did, on occasion, 
carry nuclear weapons.  Also, in support of her claim she 
noted a National Academy of Sciences (NAS) update (1996-page 
229 which found an increased risk of gliomas (brain cancer) 
for persons exposed to herbicides.

A letter dated in May 2001 from the Defense Threat Reduction 
Agency stated that the veteran's "potential for exposure to 
ionizing radiation appears to be occupational in nature."  A 
letter dated in August 2002 from the Chief, Weapons, Space, 
and Nuclear Safety Division of the US Air Force stated that 
there was no ionizing dosimetry information for the veteran 
as he spent only one month in his unit before being 
discharged.  

In November 2002, the appellant submitted a letter from a 
private neurologist, Isaac Regev, M.D.  The physician 
reviewed and summarized the veteran's previous medical 
history.  He opined that the veteran had a significant loss 
of use of the left upper extremity and compromised use of his 
right upper extremity where electrodiagnostic studies 
revealed abnormalities of both the ulnar and median nerves.  
The examiner concluded that the deceased had disabilities in 
both upper extremities which prevented him from competing in 
the open labor market and retaining gainful employment.  

A letter dated in March 2003 from the Radiation Protection 
Division and US Air Force (AF) Radioisotope Committee 
Secretariat, AF Medical Operations Agency stated that no 
external or internal exposure data for the veteran in the 
Registry could be located.  It was noted that the Safety 
Center found that the veteran worked for only one month at 
the job, was discharged, and that there was no documentation 
for this short period.  A letter dated in September 2004 from 
the Chief, Radiation Protection Division and USAF 
Radioisotope Committee Secretariat, AF Medical Support 
Agency, Office of the Surgeon General, stated that no 
external or internal exposure data pertaining to the veteran 
could be located. 

An opinion from a VA chief of administrative medicine dated 
in June 2005 is of record.  The examiner stated that the care 
and treatment of individuals exposed to herbicides and 
ionizing radiation are within the scope of his duties and 
responsibilities, and that he reviewed the veteran's claims 
file.  The examiner stated that there was no evidence, 
besides the appellant's statements, that the veteran was 
exposed to ionizing radiation in service; and there is no 
association between herbicide exposure and brain tumors, 
including glioblastoma multiform.  The examiner noted that 
the appellant cited a NAS update which found an increased 
risk of gliomas (brain cancer) for persons exposed to 
herbicides.  The examiner indicated that a more definitive 
study of Vietnam veterans in 2000; as well as a study of 
residents of Serveso, Italy, who were exposed to massive 
amounts of chlorinated dioxin; supported the conclusion that 
there was no association between exposure to herbicides and 
brain tumors.  The examiner also found no connection between 
the veteran's service-connected disabilities and his death 
from a brain tumor.  The examiner stated that the veteran's 
service-connected disabilities consisted of mechanical 
musculoskeletal conditions which are not known to cause brain 
tumors.  

The examiner also stated that the veteran worked as an 
accountant a position which requires little physical strength 
or dexterity.  He therefore, took issue with Dr. Regev's 
conclusion that the veteran's service-connected disabilities 
prevented him from competing in the open labor market and 
retaining gainful employment

III.  Governing Laws, Regulations and Legal Analysis

A.  TDIU, for Accrued Benefits Purposes

Upon the death of a veteran, periodic monetary benefits to 
which he/she was entitled on the basis of evidence in the 
file at date of death, and due and unpaid for a period not 
more than 2 years prior to death, may be paid to his spouse.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  (Pursuant to the 
Veterans Benefits Act of 2003, the law has been changed to 
eliminate the 2-year limit on payment of accrued benefits, 
but such only applies to deaths on or after December 16, 
2003.)  As the Federal Circuit noted in Jones v. West, 136 
F.3d 1296 (Fed. Cir. 1998), accrued benefits are a derivative 
benefit, and an essential requirement for an accrued benefits 
claim by a survivor is that the veteran had an outstanding 
claim for the VA benefit pending when he died.  Here, it is 
clear that at the time of his death, the veteran had a 
pending claim for TDIU.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities and the criteria that must be met for 
specific ratings.

Under applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more. For the 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable.  38 C.F.R. §§ 3.340, 
3.34l, 4.16(a).  As all the veteran's service-connected 
disabilities originate in both upper extremities, his 60 
percent combined rating qualifies him for consideration of 
TDIU under these regulations.  Marginal employment, defined 
as an amount of earned annual income that does not exceed the 
poverty threshold determined by the United States Department 
of Commerce, Bureau of the Census, shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether a claimant is entitled to a total 
disability rating based upon individual unemployability, 
neither claimant's non-service-connected disabilities nor his 
advancing age may be considered.  See 38 C.F.R. § 3.341(a); 
Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  The Board's 
task was to determine whether there are circumstances in this 
case apart from the non-service- connected conditions and the 
veteran's age which would justify a total disability rating 
based on unemployability.  In other words, the BVA must 
determine if there are circumstances, apart from non-service-
connected disabilities, that place this veteran in a 
different position from other veterans with a 60 percent 
combined disability rating.  See 38 C.F.R. §§ 3.341, 4.19; 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board concludes the veteran was not unemployable due to 
his service-connected disabilities.  He is considered 
disabled by the Social Security Administration and has been 
since October 1998, but that is based on a nonservice-
connected disability, brain cancer.  There is no indication 
in those documents that his service-connected disabilities 
were considered in the determination.

The Board also notes that the veteran has stated that his 
last employment in 1996 was terminated due to lack of work 
and/or conflicts with his supervisor, not his service-
connected disabilities, and that he did not lose any time at 
work due to his service-connected disabilities.  The Board 
also noted that his last employer in 1996 stated that no 
concessions were made by reason of disability.  

The objective evidence as to the severity of the veteran's 
service-connected conditions does not show that any 
condition, or the combination of these conditions, would 
prevent him from performing all physical tasks.  Even if the 
veteran was unable to engage in continuous physical activity 
as a result of his service-connected conditions, there is no 
evidence showing that he was unable to be gainfully employed 
in sedentary positions.  He had a Bachelors degree in 
economics, and experience in data processing and as 
warehouseman.  In this case, the preponderance of the 
evidence is against finding that the appellant's service-
connected disabilities alone made him unemployable.  

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  38 C.F.R. § 
4.16(a).

Van Hoose, 4 Vet. App. at 363.  

The Board may reject a medical opinion that is based on facts 
provided by the veteran that have previously been found to be 
inaccurate or because other facts in the record contradict 
the facts provided by the veteran that formed the basis for 
the opinion, however, the Board may not disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); see also Swann v. Brown, 
5 Vet. App. 229, 233 (1993).

In assessing evidence, the failure of the physician to 
provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000). 

The Board notes the finding of Dr. Regev that the deceased 
had disabilities in both upper extremities which prevented 
him from competing in the open labor market and retain 
gainful employment.  However, he provided no reasoning to 
support his opinion.  The Board places greater probative 
weight of the physicians who examined the veteran in March 
2000 and, as discussed above, noted the veteran's limitation 
from his service-connected disabilities but also noted that 
the veteran could perform most activities involving the upper 
extremities and found very little limitation of motor 
function besides a 50 degree limitation of motion of the left 
elbow.  The VA physician who rendered the June 2005 opinion 
as took issue with Dr. Regev's conclusion.  

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the appellant's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disorders or that 
he is incapable of performing the mental and physical acts 
required by employment due solely to his service-connected 
disorders, even when his disability is assessed in the 
context of subjective factors such as his occupational 
background and level of education.  The Board concludes, 
therefore, that a total disability rating for compensation 
purposes based on individual unemployability, for accrued 
benefits purposes, is not warranted.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. 5107(b); Gilbert, supra.

B.  Cause of the Veteran's Death

1.  Agent Orange Claim

38 U.S.C.A. § 1116(a) provides for presumptive service 
connection on the basis of herbicide exposure for diseases 
specified in 38 U.S.C.A. § 1116(a)(2), which manifested to a 
degree of 10 percent within a specified period in a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  Brain cancer is 
not one of the enumerated diseases listed at 38 U.S.C.A. § 
1116(a)(2)(F).  See also 38 C.F.R. § 3.309(e).

Previously, under 38 C.F.R. § 3.307(6)(iii), it was only 
after it was shown that a veteran had a disease presumed to 
be related to herbicide exposure (listed at 38 C.F.R. § 
3.309(e)) that the presumption of exposure attached.

However, § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 
(2001); (H.R. 1291) (Dec. 27, 2001) has changed this such 
that the presumption attaches even before a determination is 
made as to whether the disease is one presumed to be related 
to herbicide exposure.  The veteran, having served in 
Vietnam, is therefore entitled to this presumption.

38 U.S.C.A. § 1116(a)(1)(B) provides presumptive service 
connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines, in 
regulations prescribed under this section, warrants a 
presumption of service connection by reason of having a 
positive association with exposure to an herbicide agent, and 
that becomes manifest within the period (if any) prescribed 
in such regulations in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. § 
1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991, and (B) all other 
sound medical and scientific information and analyses 
available to the Secretary.  In evaluating any study for the 
purpose of making such determinations, the Secretary shall 
take into consideration whether the results are statistically 
significant, are capable of replication, and withstand peer 
review.  38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. § 
1116(b)(3).

One of the appellant's allegations is that she believes the 
veteran's terminal brain cancer was due to exposure to 
herbicides in the Republic of Vietnam.  But there is no 
medical evidence corroborating this contention.  And since 
the appellant-widow is a layperson, she simply does not have 
the medical expertise or training necessary to give a 
competent probative opinion on this determinative issue of 
causation.  Therefore, her allegations, alone, are 
insufficient to support her claim, and her appeal must be 
denied.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992).

A medical article or treatise can provide important support 
when combined with an opinion of a medical professional, if 
the medical article or treatise evidence discusses general 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least a plausible 
causality based upon subjective facts rather than 
unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 
222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 
(1998) and Wallin v. West, 11 Vet. App. 509 (1998).

In the present case, however, the evidence submitted by the 
appellant, the NAS study which found an increased risk of 
gliomas (brain cancer) for persons exposed to herbicides is 
not accompanied by the opinion of any medical expert linking 
the veteran's brain cancer to herbicides.  And, as noted 
above, the VA physician who prepared the medical opinion in 
June 2005 noted a subsequent study which stated that several 
subsequent studies found no such increase.  So the Board 
concludes that this information in the medical study is 
insufficient to constitute the required medical nexus 
opinion.

As the veteran's death was not caused by an enumerated 
disability, the Board must conclude there is no competent 
evidence that exposure to Agent Orange in service caused or 
contributed to his death.

2.  Ionizing Radiation Claim

If a veteran participated in service in a radiation-risk 
activity and subsequently develops a disease listed in the 
regulation, the disease is presumed to be due to the 
radiation-risk activity.  38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d).  Recognized radiation-risk activities are: onsite 
participation in atmospheric nuclear tests; participation in 
the occupation of Hiroshima or Nagasaki between certain 
dates; internment as a prisoner of war in Japan during World 
War II with opportunity for exposure to ionizing radiation; 
and certain service in one of three gaseous diffusion plants.  
The list of diseases specific to radiation-exposed veterans, 
and for which service connection may be granted by 
presumption pursuant to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d), includes brain cancer.  As the veteran did not 
participate in a recognized radiation-risk activity as 
enumerated in this regulation, service connection cannot be 
granted here on a presumptive basis pursuant to 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).

On the other hand, a veteran may establish a claim under 38 
C.F.R. § 3.311(b) if he was exposed to ionizing radiation 
while in service, subsequently developed one of the 
radiogenic diseases listed, and the disease became manifested 
during the requisite latency period.  See 38 C.F.R. § 
3.311(b).  For the purpose of this analysis, radiogenic 
diseases include those diseases listed under 38 C.F.R. § 
3.311(b)(1).  After a review of the claims file, the Board 
finds that the veteran did not meet the threshold elements of 
38 C.F.R. § 3.311(b).  Although he developed a cancer during 
the requisite latency period, there is no competent evidence 
that he was exposed to ionizing radiation as claimed.  
Accordingly, 38 C.F.R. § 3.311(b) is not for application.

Repeated attempts to obtain evidence that the veteran was 
exposed to ionizing radiation in service yielded negative 
results.  Based on the above, the Board finds that the claim 
must be denied under the provisions of 38 C.F.R. § 3.311(b).

3. Service Connection for Cause of the Veteran's Death on a 
Direct Basis

In cases where a veteran applies for service connection based 
on exposure to Agent Orange or radiation and is denied, 
further consideration under the direct service connection 
provisions of 38 U.S.C.A. §§ 1110 is nevertheless warranted.  
See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a service- 
connected disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a).  The issue involved 
will be determined by exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the 
death, including, particularly, autopsy reports.  Id.

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  In order to be a contributory cause of death, 
it must be shown that there were "debilitating effects" due 
to a service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death", thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).  If the 
service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  See 38 C.F.R. § 3.312(c)(3).

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Certain chronic 
conditions, such as brain cancer, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The record on appeal contains no competent evidence 
suggesting the veteran's brain cancer was incurred in service 
or within one year of discharge.  In addition, there is no 
evidence that the condition was proximately due to a service-
connected disability.  The VA examiner who rendered the June 
2005 opinion concurred in this assessment.  And since the 
widow-appellant is a layperson, she is incapable of 
etiologically linking the terminal condition to service or a 
service-connected disability.  See Espiritu, supra.

4.  Conclusion

For these reasons, the Board finds that the preponderance of 
the evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.  The medical 
evidence of record fails to show that a disability of service 
origin either caused or contributed substantially or 
materially to his death.  Therefore, the benefit-of-the-doubt 
rule does not apply.  38 C.F.R. § 3.102; see also Schoolman 
v. West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  Thus, the appeal is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to TDIU, for accrued benefits purposes, is 
denied.



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


